--------------------------------------------------------------------------------

Exhibit 10.1
 
LOAN AGREEMENT
 
This Loan Agreement ("Agreement") is made as of September 18, 2015, by and among
Cogentix Medical, Inc., a Delaware corporation ("Cogentix"), Machida
Incorporated, a Delaware corporation ("Machida"), Uroplasty, LLC, a Delaware
limited liability company ("Uroplasty") (Cogentix, Machida and Uroplasty are
hereinafter collectively referred to as "Borrowers" or, individually, as a
"Borrower") and Venture Bank, a banking corporation ("Lender").


RECITALS:
 
A.                 Borrowers, each as a co-borrower, have applied to Lender for
a loan (the "Loan") of up to Seven Million and NO/100ths Dollars (U.S.
$7,000,000.00). Lender is willing to make the Loan to Borrowers, subject to all
of the terms and conditions of this Agreement and the other Loan Documents, as
that term is defined below.
 
B.                  Contemporaneously with the execution of this Agreement,
Borrowers are delivering to Lender, among other documents required by Lender,
the following documents with respect to the Loan:
 
(i)             A Revolving Promissory Note (the "Note"), of even date herewith,
made by Borrowers and payable to the order of Lender, in the stated principal
amount of Seven Million and NO/100ths Dollars (U.S. $7,000,000.00),
substantially in the form of Exhibit A attached hereto;
 
(ii)            A Security Agreement (the "Security Agreement"), of even date
herewith, in form and substance acceptable to Lender, executed by Borrowers in
favor of Lender, granting a security interest in all of the Collateral, as
defined therein, substantially in the form of Exhibit B attached hereto;
 
(iii)          Written Actions of each of the Borrowers approving entry into the
transactions contemplated by this Agreement ("Written Actions").
 
This Agreement, the documents listed above, and any and all other documents or
instruments executed by some or all of the Borrowers in connection with the Loan
are referred to collectively as the "Loan Documents."
 
Lender and Borrowers agree as follows:
 
1.                   Recitals. The recitals set forth above are true and
accurate and incorporated by reference herein.
 
2.                   Revolving Line of Credit.
 
A.                 Subject to the terms and conditions in this Agreement, Lender
agrees to make advances under the Note to Borrowers pursuant to this Agreement
until the obligation of Lender to make such advances are terminated as provided
in this Agreement or the occurrence of an Event of Default. Such advances shall
be made at such time and in such manner as is provided in this Agreement, up to
but not exceeding the aggregate principal amount outstanding at any one time of
Seven Million and NO/100ths Dollars (U.S. $7,000,000.00); provided, however,
that such amount may be reduced in accordance with this Agreement. All amounts
advanced ("Advances") on account of the Loan shall be evidenced by the Note and
secured by the Loan Documents. Reference is made to the Note for maturity,
repayment schedule, interest rates, and other matters governing the repayment of
the Advances. Notwithstanding any provisions of the Note, however, interest
shall be payable at the rates provided for therein only on such Advances as
actually have been disbursed and remain unpaid. Lender's records shall be
conclusive evidence as to whether Borrowers has authorized any Advance
hereunder, and as to the amount of Advances that have been made and remain
unpaid, absent manifest error on the Lender's part.
 
Loan Agreement
Page 1 of 18

--------------------------------------------------------------------------------

B.                  Borrowers may borrow, pursuant to the provisions of the Note
and this Agreement, the lesser of; (a) the sum of (i) eighty percent (80%) of
the value of Borrowers' Eligible Accounts; and (ii) forty percent (40%) of the
value of Borrowers' Eligible Inventory capped at the lesser of: (1)
$2,000,000.00 or (2) fifty percent (50%) of the Notes principal outstanding
balance; or (b) Seven Million and NO/I0Oths Dollars (U.S. $7,000,000.00).
 
C.                  "Eligible Accounts" means accounts receivable of Borrowers
meeting all of the following conditions: (a) generated by Borrowers in the
ordinary course of Borrowers' business; (b) legally documented to the reasonable
satisfaction of Lender to ensure certainty of full and timely payment to
Borrowers by Borrowers' customers; and (c) all of Borrowers' rights to such
payment and to such lien are legally assignable to Lender and are subject to the
Security Agreement so as to provide Lender a first priority security interest in
the payment owed to Borrowers as well as any lien granted to Borrowers to secure
such payment.
 
D.                  "Eligible Inventory" means finished goods available for sale
to a Borrower's customers in the ordinary course of business and are subject to
the Security Agreement so as to provide Lender a first priority security
interest in the inventory and the proceeds thereof.
 
E.                   Notwithstanding anything herein to the contrary, the
following accounts receivable shall be excluded from Eligible Accounts: (a)
accounts receivable that are older than 91 days past the invoice date or 61 days
or greater past their due date; (b) accounts receivable due from any customer
with more than 25% of its total balance is older than 90 days from date of
invoice; (c) accounts receivable due from foreign customers unless covered by a
policy of foreign credit receivables insurance naming Lender as insured and in a
form and on terms acceptable to Lender in its sole discretion; (d) accounts
receivable due from one Borrower to another; (e) accounts receivable due from
the United States of America; (f) accounts with respect to which the account
debtor is a member, employee or agent of any Borrower; (g) accounts with respect
to which the account debtor is a subsidiary of, or affiliated with, a Borrower
or its shareholders, members, officers, directors or governors; (h) accounts
with respect to which goods are placed on consignment, guaranteed sale, or other
terms by reason of which the payment by the account debtor may be conditional;
(i) accounts with respect to which a Borrower is or may become liable to the
account debtor for goods sold or services rendered by the account debtor to the
Borrower; (j) accounts to the extent that they are subject to dispute,
counterclaim, or setoff; (k) accounts with respect to which the goods have not
been shipped or delivered, or the services have not been rendered, to the
account debtor; (I) accounts with respect to which Lender, in its sole
discretion, deems the creditworthiness or financial condition of the account
debtor to be unsatisfactory; and (m) accounts of any account debtor who has
filed or has had filed against it a petition in bankruptcy or an application for
relief under any provision of any state or federal bankruptcy, insolvency , or
debtor-in-relief acts, or who has had appointed a trustee, custodian, or
receiver of the assets of such account debtor; or who has made an assignment for
the benefit of creditors or has become insolvent or fails generally to pay its
debts (including its payrolls) as such debts become due.
 
F.                   Notwithstanding anything herein to the contrary, the
following inventory shall be excluded from Eligible Inventory: (a) finished
goods that have not generated any sales for a period of more than I year; (b)
inventory held in quantities that exceed the total number of units sold in the
prior 12 months; (c) inventory consisting of packaging and labels; (d) inventory
consisting of adhesives, cartons and manuals; (e) inventory consisting of
subassemblies rather than finished goods; (f) inventory located on leased
premises for which a Landlord's Waiver in the form of attached Exhibit C, or
otherwise satisfactory to Lender, has not been received; (g) work in process;
(h) inventory that is not owned by a Borrower free and clear of all security
interests, liens, encumbrances, and claims of third parties; and (i) inventory
which Lender, in its sole discretion, deems to be obsolete, unsalable, damaged,
defective, or unfit for further processing.
 
Loan Agreement
Page 2 of 18

--------------------------------------------------------------------------------

E.                   Lender shall charge Borrowers a non-usage fee of .25% based
on the average unused and available portion of the Note on a monthly basis (the
"Non-usage Fee"). The Non-usage Fee will be billed by Lender to Borrowers along
with their monthly interest statement and the Non-usage Fee shall be paid by
Borrowers to Lender pursuant to the terms as contained on said monthly interest
statement.
 
3.                    Collateral. With respect to the Collateral, Borrowers
agree and represent and warrant to Lender:


A.                  Collateral Records. Borrowers do now, and at all times
hereafter shall, keep correct and accurate records of the Collateral, all of
which records shall be available to Lender or Lender's representative upon
demand for inspection and copying at any reasonable time upon reasonable notice.
With respect to the Accounts, Borrowers agree to keep and maintain such records
as Lender may require, including, without limitation, information concerning
Eligible Accounts and Account balances and aging. Records related to Accounts
(Receivables) are or will be located at the Borrowers' corporate headquarters.
With respect to the Inventory, Borrowers agree to keep and maintain such records
as Lender may require, including, without limitation, information concerning
Eligible Inventory and records itemizing and describing the kind, type, quality,
and quantity of Inventory, Borrowers' Inventory costs and selling prices, and
the daily withdrawals and additions to Inventory. Records related to Inventory
are or will be located at the Borrowers' corporate headquarters, which
constitutes an accurate and complete list of all locations at which Borrowers
keep or maintain business records concerning Borrowers' collateral.
 
B.                  Collateral Schedules and Borrowing Base Certificates.
Concurrently with the execution and delivery of this Agreement, Borrowers shall
execute and deliver to Lender schedules of Accounts and Inventory and schedules
of Eligible Accounts and Eligible Inventory in form and substance satisfactory
to the Lender and in form as attached hereto as Exhibit D (the "Borrowing Base
Certificate"). Thereafter, supplemental schedules shall be delivered pursuant to
Section 11(h) of this Agreement.
 
C.                  Representations and Warranties Concerning Accounts. With
respect to the Accounts, Borrowers represent and warrant to Lender: (I) Each
Account represented by Borrower to be an Eligible Account for purposes of this
Agreement conforms to the requirements of the definition of an Eligible Account
without exclusion; (2) All inventory values listed on schedules delivered to
Lender will be true and correct, subject to immaterial variance; (3) The value
of the inventory will be determined on a consistent accounting basis; (4) Except
as agreed to the contrary by Lender in writing, all Eligible Inventory is now
and at all times hereafter will be in Borrowers' physical possession (including
on premises leased by a Borrower) and shall not be held by others on
consignment, sale on approval, or sale or return; (5) Except as reflected in the
Inventory schedules delivered to Lender, all Eligible Inventory is now and at
all times hereafter will be of good and merchantable quality, free from defects;
(6) Eligible Inventory is not now and will not at any time hereafter be stored
with a bailee, warehouseman, or similar party without Lender's prior written
consent, and, in such event, Borrowers will concurrently at the time of bailment
cause any such bailee, warehouseman, or similar party to issue and deliver to
Lender, in form acceptable to Lender, warehouse receipts in Lender's name
evidencing the storage of Inventory; and (7) Lender, its assigns, or agents
shall have the right at any time, upon reasonable notice, and at Borrowers'
expense to inspect and examine the Inventory and to check and test the same as
to quality, quantity, value and condition.
 
4.                   Maturity Date; Procedure for Advance; Conditions Precedent
to Each Advance.
 
A.                 Subject to and upon the terms and conditions set forth in
this Agreement, Borrowers may borrow, repay, and re-borrow amounts from the date
hereof up to but not including the Maturity Date. As provided in the Note, the
Maturity Date of the Note shall be March 18, 2017. In no event will Borrowers
have the right to borrow or re-borrow funds hereunder on or after the Maturity
Date,
 
Loan Agreement
Page 3 of 18

--------------------------------------------------------------------------------

B.                  Borrowers shall provide the Lender Borrowing Base
Certificates pursuant to Section 11(h) of this Agreement. Subject to the terms
of this Agreement, and based upon the most recent Borrowing Base Certificate,
provided the most recent Borrowing Base Certificate was provided in the 30 days
prior to any request for an Advance, Lender shall make Advances pursuant to the
terms of this Agreement. Borrowers shall be obligated to repay all advances made
by Lender notwithstanding the fact that the person requesting the same was not
in fact authorized to make such request. If a request for an Advance is received
by Borrower or Borrower authorizes Lender for daily funding of the Note based on
need, then, subject to the remaining terms and conditions of this Agreement,
such Advance shall be made on the date the request is received or the date that
the Note is funded to Borrower's account. All funds so advanced under this
Agreement for any purpose shall be deemed advanced hereunder, shall be evidenced
by and owing under the Note, and shall be secured by the Loan Documents.
 
C.                  Lender's obligation to make the initial Advance and each
subsequent Advance under this Agreement shall be subject to the fulfillment to
Lender's satisfaction of all of the conditions set forth in this Agreement and
in the related Loan Documents, including without limitation the following:



i. Loan Documents. Borrowers shall provide to Lender the following documents for
the Loan: (1) the Note; (2) a Security Agreement granting to Lender security
interests in the Collateral; (3) financing statements and all other documents
perfecting Lender's Security Interests; (4) evidence of insurance as required in
this Agreement; (5) together with such related documents as Lender may require
for the Loan; all in form and substance satisfactory to Lender and Lender's
counsel.

 

ii. Borrowers' Authorization. Borrowers shall have provided in form and
substance satisfactory to Lender properly certified resolutions duly authorizing
the execution and delivery of this Agreement, the Note and the Loan Documents.
In addition, Borrowers shall have provided such other resolutions,
authorization, documents and instruments as Lender or its counsel may require.

 

iii. Fees and Expenses under this Agreement. Borrower shall have paid to Lender
all fees, costs, and expenses specified in this Agreement and the Loan Documents
as are then due and payable.

 

iv. Representations, Warranties, and Covenants. The representations, warranties,
and covenants set forth in this Agreement, in the Loan Documents, and in any
document or certificate delivered to Lender under this Agreement are true and
correct in all material respects.

 

v. No Event of Default. There shall not exist at the time of any Advance a
condition that would constitute an Event of Default under this Agreement or
under any of the Loan Documents.

 
5.                   Use of Loan Proceeds. Borrowers hereby represent and
warrant that the proceeds of the Loan shall be used for general working capital
needs and general corporate purposes.
 
6.                  Documents to be Delivered. Borrowers covenant and agree to
immediately (unless otherwise provided herein), without expense to Lender, cause
to be executed by Borrowers, as well as any other contemplated signatories, and
delivered to Lender, the following documents, as well as any other documents
that may be required by Lender:
 
Loan Agreement
Page 4 of 18

--------------------------------------------------------------------------------

(a)            the Note;
 
(b)            the Security Agreement;
 
(c)            the Written Actions;
 
(e)            evidence of the foreign receivables credit insurance naming
Lender as insured required pursuant to Section 2.E hereof as soon as received by
the Borrowers;
 
(f)             the Landlord Waivers for all leased premises executed by the
respective landlords as soon as received by the Borrowers; and
 
(g)            any other documents requested by Lender to effectuate the terms
of the Loan.
 
7.                    Time of Essence. Time is of the essence in the performance
of this Agreement.
 
8.                    Assignability. Borrowers shall have no right to assign
this Agreement or all or any part of the Loan proceeds. Any purported assignment
shall be void and constitute an Event of Default. Lender shall have the right to
freely assign any of its rights pursuant to this Agreement including, without
limitation, selling participations of this Agreement and the Note.
 
9.                    Representations and Warranties of Borrowers. Borrowers
represent and warrant to Lender as follows:


(a)            Cogentix is a corporation for profit which is, and at all times
shall be, duly organized, validly existing, and in good standing under the laws
of the State of Delaware. Cogentix is duly authorized to transact business in
the State of Minnesota and all other states in which Cogentix is doing business,
having obtained all necessary filings, governmental licenses and approvals for
each state in which Cogentix is doing business. Specifically, Cogentix is, and
at all times shall be, duly qualified as a foreign corporation in all states in
which the failure to so qualify would have a material adverse effect on its
business or financial condition. Cogentix has the full power and authority to
own its properties and to transact the business in which it is presently engaged
or presently proposes to engage. Cogentix maintains its principal office at 5420
Feltl Road, Minnetonka, Minnesota 55343. Unless Cogentix has designated
otherwise in writing, the principal office is the office at which Cogentix keeps
its books and records, including its records concerning the Collateral. Cogentix
will notify Lender prior to any change in the location of Cogentix' state of
organization or any change in Cogentix' name. Cogentix shall do all things
necessary to preserve and to keep in full force and effect its existence, rights
and privileges, and shall comply with all regulations, rules ordinances,
statutes, orders and decrees of any governmental or quasi-governmental authority
or court applicable to Cogentix and Cogentix' business activities.


(b)           Machida is a corporation for profit which is, and at all times
shall be, duly organized, validly existing, and in good standing under the laws
of the State of Delaware. Machida is duly authorized to transact business in the
State of Minnesota and all other states in which Machida is doing business,
having obtained all necessary filings, governmental licenses and approvals for
each state in which Machida is doing business. Specifically, Machida is, and at
all times shall be, duly qualified as a foreign corporation in all states in
which the failure to so qualify would have a material adverse effect on its
business or financial condition. Machida has the full power and authority to own
its properties and to transact the business in which it is presently engaged or
presently proposes to engage. Machida maintains its principal office at 5420
Feltl Road, Minnetonka, Minnesota 55343. Unless Machida has designated otherwise
in writing, the principal office is the office at which Machida keeps its books
and records, including its records concerning the Collateral. Machida will
notify Lender prior to any change in the location of Machida's state of
organization or any change in Machida's name. Machida shall do all things
necessary to preserve and to keep in full force and effect its existence, rights
and privileges, and shall comply with all regulations, rules ordinances,
statutes, orders and decrees of any governmental or quasi-governmental authority
or court applicable to Machida and Machida's business activities.
 
Loan Agreement
Page 5 of 18

--------------------------------------------------------------------------------

(c)            Uroplasty is a limited liability company which is, and at all
times shall be, duly organized, validly existing, and in good standing under the
laws of the State of Delaware. Uroplasty is duly authorized to transact business
in the State of Minnesota and all other states in which Uroplasty is doing
business, having obtained all necessary filings, governmental licenses and
approvals for each state in which Uroplasty is doing business. Specifically,
Uroplasty is, and at all times shall be, duly qualified as a foreign corporation
in all states in which the failure to so qualify would have a material adverse
effect on its business or financial condition. Uroplasty has the full power and
authority to own its properties and to transact the business in which it is
presently engaged or presently proposes to engage. Uroplasty maintains its
principal office at 5420 Feltl Road, Minnetonka, Minnesota 55343. Unless
Uroplasty has designated otherwise in writing, the principal office is the
office at which Uroplasty keeps its books and records, including its records
concerning the Collateral. Uroplasty will notify Lender prior to any change in
the location of Uroplasty's state of organization or any change in Uroplasty's
name. Uroplasty shall do all things necessary to preserve and to keep in full
force and effect its existence, rights and privileges, and shall comply with all
regulations, rules ordinances, statutes, orders and decrees of any governmental
or quasi-governmental authority or court applicable to Uroplasty and Uroplasty's
business activities.
 
(d)           This Agreement and the other Loan Documents, and any other
instruments executed by Borrowers pursuant to this Agreement or in connection
with the Loan, have been duly authorized, executed, and delivered, and are the
legal, valid, and binding obligations of Borrowers, enforceable in accordance
with their respective terms.
 
(e)           No litigation, tax claims, or governmental proceedings are pending
or threatened against Borrowers and no judgment or order of any court or
administrative agency is outstanding against Borrowers which would have a
material adverse effect on such Borrowers and/or any of the Collateral, as that
terms is defined in the Security Agreement.
 
(f)            Borrowers have each filed all tax returns (federal and state)
required to be filed, and paid all taxes shown thereon to be due, including
interest and penalties, except to the extent being contested in good faith and
for which appropriate reserves have been made on the Borrowers' financial
statements.
 
(g)           All financial reports and information previously delivered by
Borrowers to Lender in connection with this Agreement and the Loan Documents
were true and correct in all material respects as of the respective date thereof
and are true and correct in all material respects as of the date hereof, and
there has been no material adverse change in the financial conditions of
Borrowers since the respective dates thereof. All information provided to Lender
pursuant to this Agreement will be true and correct in all material respects
when provided.
 
Loan Agreement
Page 6 of 18

--------------------------------------------------------------------------------

(h)           There are no liens, encumbrances, claims, and/or unsatisfied
judgments existing against Borrowers and/or any of the Collateral, except as
expressly consented to in writing by Lender ("Permitted Encumbrances"), and
Borrowers, if requested by Lender in its sole discretion, shall cause the holder
of any Permitted Encumbrance to execute a subordination agreement, in form and
substance acceptable to Lender, subordinating such Permitted Encumbrance to the
liens created in favor of Lender by the Loan Documents. Notwithstanding the
foregoing, Borrowers may grant purchase money liens or enter into capital leases
that are senior in priority to the Lender to the extent that they do not secure
more than $100,000, in the aggregate, and that said purchase money leans or
capital leases are only secured by the assets so acquired (the foregoing
purchase money liens and capital leases, as defined in this section, shall be
hereinafter referred to as "Permitted Purchase Money Liens" and shall constitute
Permitted Encumbrances).
 
10.                Encumbrances and Conveyances. Without the written consent of
Lender, which may be given or withheld in its sole discretion, Borrowers, with
the exception of inventory done in the ordinary course of Borrowers' business,
will not: (a) sell, transfer, lease, or convey any interest in any of the
Collateral, or any part thereof, or any interest therein, grant security
interests in, or otherwise encumber any interest in any of the Collateral, in
any manner, whether voluntarily or involuntarily, and whether or not Lender may
have consented to any prior sale, transfer, lease, conveyance, or encumbrance;
(b) enter into any additional agreements for the borrowing of funds, whether or
not secured by the Collateral, except to the extent secured by Permitted
Encumbrances; and/or (c) encumber, or allow any owner of Borrowers, or any of
them, to encumber any ownership interests in Borrowers. Notwithstanding the
foregoing, Borrower may sell, transfer, or convey Collateral outside of the
normal and ordinary course of its business, provided that: (a) the sale,
transfer, or conveyance of said assets would not create a default pursuant to
the covenants and terms contained in this Agreement; (b) prior to the sale,
transfer, or conveyance, the Borrower provides Lender with an updated Borrowing
Base Certificate removing any sold, transferred, or conveyed Collateral and
provided that said Borrowing Base Certificate is in excess of the outstanding
balance of the Note; and (c) the sale, transfer, or conveyance of said assets
would not make the Lender insecure, in Lender's reasonable discretion. Lender
agrees to take all steps reasonably necessary, at Borrowers' cost and expense,
to release its security interest in any Collateral sold or disposed of as
permitted in this Section.


11.                Covenants of Borrowers. Borrowers covenant and agree with
Lender that, without cost to Lender, Borrowers will:


(a)           Keep and perform their respective obligations, in all material
respects, under all of the terms, covenants, representations, warranties,
conditions, and requirements of the Note and the other Loan Documents, and all
other existing loans and obligations of whatsoever kind and nature of Borrowers.


(b)           Upon demand, pay all charges, costs, and expenses incurred by
Lender in connection with this Agreement, the Note, the Loan, the making of the
Loan, any increase in the amount of the Loan, and/or the enforcement of the Loan
Documents (whether or not legal action is commenced thereon), including, but not
limited to, reasonable attorneys' fees, filing fees of any financing statement
and any other instruments required under this Agreement, and any other expense
or out-of-pocket cost incurred by Lender.
 
(c)           Except with respect to litigation seeking less than Twenty-five
Thousand and NO/100ths Dollars (U.S. $25,000.00) in the aggregate, Borrowers
shall promptly give to Lender notice in writing of all litigation and of all
proceedings by or before any court or governmental or regulatory agency
affecting any of the Borrowers or the Collateral.


(d)           Accurately maintain books and records of Borrowers' respective
operations and promptly permit Lender or any of its representatives to inspect
and/or copy such books and records.
 
Loan Agreement
Page 7 of 18

--------------------------------------------------------------------------------

(e)            Cause to be provided to Lender within one hundred twenty (120)
days of the end of each fiscal year, Cogentix' balance sheet and income
statement for the year ended, audited by Grant Thornton or another certified
public accountant satisfactory to Lender.
 
(f)            Cause to be provided to Lender, as soon as available, but in no
event later than thirty (30) days after the end of each fiscal month, Cogentix's
internally prepared balance sheet and profit and loss statement for the period
ended.
 
(g)           Cause to be provided to Lender, as soon as available, but in no
event later than thirty (30) days after the applicable filing date for the tax
reporting period ended, Federal and other governmental tax returns, prepared by
a tax professional satisfactory to Lender.
 
(h)           Cause to be provided to Lender, as soon as available, but in no
event later than twenty (20) days after the end of each month, Borrowers'
Accounts Receivable Aging and Collateral Schedules and Borrowing Base
Certificates with supporting documentation, in form and substance acceptable to
Lender.
 
(i)            Cause all financial reports required to be provided under this
Agreement to be prepared in accordance with GAAP, applied on a consistent basis,
and be certified by Borrowers as being true and correct.
 
(h)           Transfer and maintain all of Borrowers' respective domestic or
U.S. savings, checking, and all other such depository accounts with Lender.
 
(k)            Allow Lender to perform audits of the Collateral, at Lender's
discretion, no less than twice annually on dates reasonably selected by Lender
and Borrowers shall cooperate with Lender by allowing Lender or its
representatives onto any property of Borrowers and by making available to Lender
during Lender's performance of such audits all documents Lender, in its dole
discretion, deems necessary to perform the audits.
 
(l)             Maintain fire and other risk insurance, public liability
insurance, and such other insurance as Lender may require with respect to
Borrowers' properties and operations, in form, amounts, coverage and with
insurance companies acceptable to Lender. Borrowers, upon request of Lender,
will deliver to Lender from time to time the policies or certificates of
insurance in form satisfactory to Lender, including stipulations that coverage
will not be cancelled or diminished without at least thirty (30) days prior
written notice to Lender. Each insurance policy also shall include an
endorsement providing that coverage in favor of Lender swill not be impaired in
any way by any act, omission or default of Borrowers or any other person. In
connection with all policies covering assets in which Lender holds or is offered
a security interest for the Loans, Borrowers will provide Lender with such
lender's loss payable or other endorsements as Lender many require.
 
(m)          Shall not may any payments on the following promissory notes,
including any replacements, amendments or modifications thereof: (i) Convertible
Promissory Note dated September 19, 2012 given by Vision-Sciences, Inc. in favor
of Lewis C. Pell in the principal amount of $20,000,000.00 and as amended
pursuant to that certain Amendment to Convertible Promissory Note dated December
12, 2014; (ii) Convertible Promissory Note dated September 25, 2013 given by
Vision-Sciences, Inc. in favor of Lewis C. Pell in the principal amount of
$3,500,000.00 and as amended pursuant to that certain Amendment to Convertible
Promissory Note dated December 12, 2014; and (iii) Convertible Promissory Note
dated June 16, 2014 given by Vision-Sciences, Inc. in favor of Lewis C. Pell in
the principal amount of $5,000,000.00 and as amended pursuant to that certain
Amendment to Convertible Promissory Note dated December 12, 2014 (the foregoing
promissory notes are collectively referred to hereinafter as the "Pell Notes").
In addition, shall not make any payments on any future promissory notes given in
favor of Lewis C. Pell.
 
Loan Agreement
Page 8 of 18

--------------------------------------------------------------------------------

(n)           Maintain a minimum Tangible Capital Base of Six Million and
00/100ths Dollars ($6,000,000.00), tested each quarter-end. For purposes of this
Section, Tangible Capital Base shall be defined as: (Net Worth + Pell Notes —
Intangible Assets).
 
(o)           Declare any distributions or dividends.


12.                Cessation of Advances. If Lender has made any commitment to
make any Loan to Borrowers, whether under this Agreement or under any other
agreement, Lender shall have no obligation to make Loan Advances or to disburse
Loan proceeds if: (A) any Borrower is in default under the terms of this
Agreement or any of the Loan Documents or any other agreement that said Borrower
has with Lender; (B) any Borrower becomes insolvent, files a petition in
bankruptcy or similar proceedings, or is adjudged a bankrupt; (C) there occurs a
material adverse change in any Borrower's financial condition or in the value of
any Collateral securing any Loan; or (D) Lender in good faith deems itself
insecure, even though no Event of Default shall have occurred.
 
13.                 Joint and Several Liability. All obligations of Borrowers
under this Agreement shall be joint and several, and all references to
"Borrower" or "Borrowers" shall mean each and every Borrower. This means that
each Borrower signing below is responsible for all obligations in this
Agreement. Where any one or more of the parties is a corporation, partnership,
limited liability company or similar entity, it is not necessary for Lender to
inquire into the powers of any of the officers, directors, partners, members or
other agents acting or purporting to act on the entity's behalf, and any
obligations made or created in reliance upon the professed exercise of such
powers shall be guaranteed under this Agreement.
 
14.                 Indemnification. Borrowers, jointly and severally, agree to
defend, indemnify, and save Lender harmless against all loss, liability,
expense, or damages, including, but not limited to, reasonable attorneys fees,
which may arise by reason of (i) the breach, by any Borrowers" respective
obligations under this Agreement, the Note, the Security Agreement, or any of
the other Loan Documents; (ii) the breach of any representation, warranty,
and/or covenant made by Borrowers in this Agreement, the Note, the Security
Agreement, or any of the other Loan Documents; or (iii) the assertion of any
lien, judgment, order, or other cause of action against any of the Collateral,
not otherwise permitted hereunder.
 
15.                 Defaults. Each of the following shall constitute an "Event
of Default":
 

 
(a)
Bankruptcy, dissolution, reorganization, assignment, insolvency, or liquidation
proceedings, or other proceedings for relief under any applicable bankruptcy law
or other law for relief of debtors are instituted by or against any of the
Guarantors, any of the Borrowers or any of Borrowers' respective assets; or any
of the Borrowers shall fail to pay its debts and obligations as they become due.

 

(b) The appointment of a receiver, trustee, or similar officer of any property
of Debtor.

 

(c) Any judgment, attachment, garnishment, tax lien, or other similar process is
entered against any Borrowers and/or against any Collateral or assets of any
Borrowers.

 
Loan Agreement
Page 9 of 18

--------------------------------------------------------------------------------

(d)
A transfer, conveyance, or encumbrance which violates Section 10 hereof occurs.

 

(e) Any material adverse change occurs in the condition (financial or otherwise)
of any Guarantor or any Borrowers and/or any asset of any Guarantor or any
Borrowers which, in the sole opinion of Lender, increases its risk with respect
to the Note, or Lender otherwise in good faith deems itself insecure for any
reason with respect to the payment of the Note.




(f) Borrowers (i) fail to pay any amount due under this Agreement, the Note, the
Security Agreement, or any other Loan Document, in full, when due; or (ii) fail
to perform any other obligation to be performed under this Agreement, the Note,
the Security Agreement, or any other Loan Document.




(g) Any representation, warranty, or covenant by Borrowers contained herein or
in the Note, or any other Loan Document, is false or untrue in any material
respect when made, or the violation of any covenant in the Loan Documents.

 
(h)
Borrowers, or any of them, default in the payment or performance of anything by
Borrowers, or any of them, to be paid or performed under any note, loan
agreement, mortgage, guaranty, or other agreement now or hereafter made by
Borrowers, or either of them, in favor of or with Lender or otherwise now or
hereafter held by Lender, which continues beyond any applicable cure period
provided therein.

 
Upon the occurrence and any continuance of an Event of Default, Lender shall
have no further obligation to advance funds to Borrowers and Lender, at its
option, shall, in addition to any other remedies to which it might be entitled
to by law, have the right to:


(1)            Perform such other acts or deeds which may be necessary to cure
any Event of Default, and to this end, it is hereby agreed that all sums
expended by Lender in doing so, together with interest at the Default Rate (as
defined in the Note), shall be immediately due from Borrowers to Lender and
shall be secured by the Loan Documents;
 
(2)            Discontinue making any further Advances under this Agreement;
 
(3)            Bring appropriate action to enforce such performance and the
correction of such Event of Default;
 
(4)            Declare the entire unpaid principal of the Note and all accrued
interest thereon immediately due and payable without notice;
 
(5)            Offset any deposits of Borrowers, or any of them, held by Lender
(including, but not limited to, any unmatured time deposits and any other
certificates of deposit and depositary instruments, deposits, and accounts)
against sums due under this Agreement, the Note, the Security Agreement, or the
other Loan Documents in such order as Lender, in its sole discretion, shall
determine; and/or
 
(6)            Exercise any and all other rights and remedies available to
Lender under the Note, the Security Agreement and any of the other Loan
Documents, at law or in equity.
 
16.                 Default Under Other Agreements. The failure, by Borrowers,
or any of them, to keep or perform any of the terms, covenants, and conditions
to be kept or performed by Borrowers under this Agreement shall constitute a
default under the Note, the Security Agreement, the Loan Documents, and any
other security instrument held by Lender in connection with this Agreement.
 
Loan Agreement
Page 10 of 18

--------------------------------------------------------------------------------

17.                 Notices. Any notices given hereunder shall be in writing and
shall be deemed to have been given when delivered personally, or sent by
facsimile or three (3) days after the date deposited in the United States mail,
certified, postage prepaid, or addressed as follows:
 

 
If to Borrowers:
Cogentix, Inc.

Machida Incorporated
Uroplasty, LLC
Attn: Brett A. Reynolds
5420 Felt! Road
Minnetonka, MN 55343
Facsimile: (952) 426-6175
 

 
If to Lender:
Venture Bank

Attn: Kriss A. Griebenow
6210 Wayzata Boulevard
Golden Valley, MN 55416
Facsimile: (763) 398-3323
 
or addressed to any such party at such other address as such party shall
hereafter furnish by giving ten (10) days prior notice to the other party. Any
notice delivered personally to Lender shall be delivered to an officer of Lender
at the address for Lender for the mailing of notices.
 
18.                 Fees. Borrowers agree to pay, at the closing of the above
referenced Loan, through direct application by the Lender of the Loan proceeds:
(a) a loan origination fee in the amount of $84,000.00; (b) Lender's attorneys'
fees in the amount of $4,200.00; and (c) all related costs and expenses related
to the Loan and all related documents, including, without limitation,
disbursements and out of pocket expenses incurred by Lender in connection with
the negotiation, qualification, and closing of the Loan. Upon demand, Borrowers
shall pay all of Lender's fees, expenses, and out of pocket expenses in
connection to the Loan, including, without limitation, reasonable attorneys'
fees, title costs, registration taxes, appraisals, and all other customary fees
and expenses. If Borrowers do not comply with the terms and conditions of this
Agreement, any fees paid to Lender shall not be refunded but shall be considered
fully earned by Lender notwithstanding the cancellation of this Agreement, and
Borrowers shall remain liable to pay and shall pay to Lender the attorneys' fees
referred to in this Agreement.
 
19.                 Headings. The headings used in this Agreement are for
convenience only and do not define, limit, or construe the contents of this
Agreement.
 
20.                 Binding on Successors and Assigns. Subject to the
limitations on transfers contained in this Agreement, this Agreement shall be
binding upon and inure to the benefit of the successors and assigns of the
parties hereto.
 
21.                 Counterparts. This Agreement may be executed in any number
of counterparts, each of which shall be deemed an original but all of which
shall constitute one and the same instrument.
 
Loan Agreement
Page 11 of 18

--------------------------------------------------------------------------------

22.                 Waivers. No failure on the part of Lender to exercise, and
no delay in exercising, any right or remedy hereunder or under applicable law or
any document or agreement related hereto shall operate as a waiver thereof; nor
shall any single or partial exercise of any such right or remedy preclude any
other or further exercise thereof or the exercise of any other right or remedy.
The remedies herein provided are cumulative and not exclusive of any remedies
provided by law.
 
23.                 Governing Law; Venue. This Agreement shall be governed by
and construed in accordance with the laws of the State of Minnesota, without
reference to its conflicts of laws provisions. The exclusive venue for
adjudication or resolution of all disputes and collections relating to this
Agreement shall be in any state or Federal court in Hennepin County, Minnesota,
as selected by Lender in its sole discretion, and Borrowers specifically consent
to the venue and jurisdiction of said courts as chosen by Lender. In the event
of any Event of Default hereunder or any of the other Loan Documents, Borrowers
agree to pay, upon demand, all costs and expenses incurred by Lender in
connection therewith, including, without limitation, reasonable attorneys' fees,
regardless of whether legal action is commenced.
 
24.                WAIVER OF JURY TRIAL. BORROWERS ACKNOWLEDGE THAT THE RIGHT TO
TRIAL BY JURY IS A CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED AND THAT THE
TIME AND EXPENSE REQUIRED FOR TRIAL BY A JURY MAY EXCEED THE TIME AND EXPENSE
REQUIRED FOR TRIAL WITHOUT A JURY. BORROWERS, AFTER CONSULTING (OR HAVING HAD
THE OPPORTUNITY TO CONSULT) WITH COUNSEL OF BORROWERS' CHOICE, KNOWINGLY AND
VOLUNTARILY, AND FOR THE MUTUAL BENEFIT OF LENDER AND BORROWERS, WAIVE ANY RIGHT
TO TRIAL BY JURY IN THE EVENT OF LITIGATION REGARDING THE PERFORMANCE OR
ENFORCEMENT OF, OR IN ANY WAY RELATED TO, THIS AGREEMENT, THE NOTE, THE SECURITY
AGREEMENT, THE LOAN DOCUMENTS, AND ANY RELATED AGREEMENTS, OR OBLIGATIONS
THEREUNDER. BORROWERS HAVE READ ALL OF THIS AGREEMENT AND UNDERSTAND ALL OF THE
PROVISIONS OF THIS AGREEMENT. BORROWERS ALSO AGREE THAT COMPLIANCE BY LENDER
WITH THE EXPRESS PROVISIONS OF THIS AGREEMENT SHALL CONSTITUTE GOOD FAITH AND
SHALL BE CONSIDERED REASONABLE FOR ALL PURPOSES.
 
25.                 Cross Default. In the event of any default by Borrowers, or
any of them,. in the payment or performance of anything required to be paid or
performed by Borrowers, or any of them, pursuant to the terms or conditions of
any other loan, note, mortgage, instrument, or document (collectively the "Other
Obligations") now or hereafter held or acquired by Lender, regardless of the
manner in which the same was acquired by Lender, such default shall also be a
default by Borrowers under the Note, the Security Agreement, and the other Loan
Documents, on account of which Lender may exercise any and all remedies
available to it as a result of a default under the Note and the other Loan
Documents. Further, in the event of any default by Borrowers, or any of them, in
the payment or performance of anything required to be paid or performed by them
pursuant to the terms of the Note, the Security Agreement, or the other Loan
Documents, such default shall also be a default by Borrowers under the Other
Obligations on account of which Lender, while continuing, may exercise any and
all remedies available to it as a result of a default under the Other
Obligations.


[remainder of page intentionally left blank]
 
Loan Agreement
Page 12 of 18

--------------------------------------------------------------------------------

26.                 Entire Agreement. This Agreement, the Note, the Security
Agreement and the other Loan Documents executed by Borrowers and/or Lender
pursuant to this Agreement contain the entire agreement between Lender and
Borrowers with respect to the subject matter hereof and thereof and supersede
all prior understandings and agreements, both oral and written. This Agreement
may be amended only in a writing signed by Lender and Borrowers.


IN WITNESS WHEREOF, Lender and Borrowers have executed this Agreement as of the
date first above written.
 
LENDER:
Venture Bank
 
/s/ Kris A. Griebenow
 

By: Kris A. Griebenow
Its: Vice President and Commercial Loan Officer
 
Loan Agreement
Page 13 of 18

--------------------------------------------------------------------------------

BORROWERS:
Cogentix Medical, Inc.


/s/ Brett A. Reynolds
 

By: Brett A. Reynolds
Its: Senior Vice President, Chief Financial Officer, and Secretary


Machida Incorporated


/s/ Brett A. Reynolds
 

By: Brett A. Reynolds
Its: Chief Financial Officer and Secretary


/s/ Robert C. Kill
 

By: Robert C. Kill
Its: Chief Executive Officer


Uroplasty, LLC


/s/ Robert C. Kill
 

By: Robert C. Kill
Its: President


/s/ Brett A. Reynolds
 

By: Brett A. Reynolds
Its: Treasurer and Secretary
 
STATE OF MINNESOTA
)
 
) ss.
COUNTY OF_________________________
)



This instrument was acknowledged and executed before me this 18th day of
September, 2015, by Robert C. Kill, as Chief Executive Officer of Machida
Incorporated, a Delaware corporation, for and on behalf of said corporation, and
as President of Uroplasty, LLC, a Delaware limited liability company, for and on
behalf of said limited liability company.


/s/ Chimene R. Carroll
 

Notary Public

[image00002.jpg]
 


Loan Agreement
Page 14 of 18

--------------------------------------------------------------------------------

EXHIBIT A
NOTE
 
Loan Agreement
Page 15 of 18

--------------------------------------------------------------------------------

$7,000,000.00 REVOLVING CREDIT NOTE
given by
COGENTIX MEDICAL, Inc.,
MACHIDA INCORPORATED, and
UROPLASTY, LLC
to
VENTURE BANK


Dated: September 18, 2015


FOR VALUE RECEIVED, the undersigned Cogentix Medical, Inc., a Delaware
corporation, whose address is: 5420 Felt! Road, Minnetonka, MN 55343
("Cogentix"), Machida Incorporated, a Delaware corporation, whose address is:
5420 Felt! Road, Minnetonka, MN 55343 ("Machida"), and Uroplasty, LLC, a
Delaware limited liability company, whose address is: 5420 Felt1 Road,
Minnetonka, MN 55343 ("Uroplasty")(Cogentix, Machida, and Uroplasty are
collectively referred to hereinafter as "Borrower") hereby jointly and severally
promise to pay to the order of Venture Bank, a Minnesota banking corporation, or
its assigns ("Holder"), at its offices at 6210 Wayzata Boulevard, Golden Valley,
MN 55416, or at such other place as Holder may, from time to time, designate in
writing, the principal sum of up to Seven Million and 00/100ths Dollars
($7,000,000.00), or such amount as may be outstanding under that certain Loan
Agreement dated as of the date hereof by and between Borrower and Holder (as the
same may be amended from time to time the "Loan Agreement"), together with
interest on any and all principal amounts from time to time outstanding.
 
The interest rate charged on this Revolving Note (hereinafter defined as "Note")
shall be adjusted daily (the "Interest Adjustment Date") until the Maturity Date
(as hereinafter defined) and shall be an annual rate of interest equal to the
Wall Street Journal Prime Rate plus 2.25%, provided that in no case shall the
interest rate charged hereon be less than an annual rate of interest of five and
one half percent (5.5%)(the "Interest Rate"). Holder's internal records of
applicable interest rates shall be determinative in the absence of manifest
error. Interest shall be computed on the basis of 360 days per year, but charged
for the actual number of days principal is unpaid. Notwithstanding anything
herein to the contrary, in no event shall the interest rate borne by this Note
exceed the maximum lawful rate. Notwithstanding anything contained herein to the
contrary, all principal, interest and other amounts payable under this Note
shall be due and payable in full on March 18, 2017 (the "Maturity Date").
 
Borrower shall (i) make monthly payments of such amount of interest as accrues
in arrears on the outstanding principal balance of this Note due on the 18th day
of each month beginning on the 18th day of October, 2015 and continuing
thereafter on the 18th day of each month until the Maturity Date and (ii) repay
principal owed on this Note as and when principal payments are required under
the Loan Agreement. All payments shall be applied first to any amounts owing to
Holder other than interest and principal, second to accrued interest and third
to the principal balance.
 
This Note is the "Note" issued under the terms and provisions of the Loan
Agreement. Holder is entitled to all the benefits provided for in the Loan
Agreement, or referred to therein, to which Loan Agreement reference is made for
a statement of the terms and conditions under which the indebtedness evidenced
hereby was incurred and is to be repaid. The provisions of the Loan Agreement
are incorporated by reference herein with the same force and effect as if fully
set forth herein.
 

--------------------------------------------------------------------------------

Subject to the terms of the Loan Agreement, Borrower may borrow against this
Note and repay and reborrow, in whole or in part, without regard to the
cumulative amount of advances up to Seven Million and 00/100ths Dollars
($7,000,000.00) outstanding at any time. Borrower's ability to draw funds on
this Note and the maximum principal balance of this Note shall be limited to the
advance rates and an amount as determined pursuant the Loan Agreement and the
Borrower Base Certificate completed by Borrower and provided to Holder on a
monthly basis pursuant thereto.
 
A pro-rated non-usage fee of .25% based on the average unused and available
portion of the line of credit (equal to the lesser of $7,000,000.00 or the
unused and available portion of the line of credit as reflected in the Borrowing
Base Certificate, as defined in the Loan Agreement, from time to time) will be
assessed on a monthly basis pursuant to the terms of the Loan Agreement.
 
Borrower shall pay to Holder a late charge with respect to any payment of
interest or principal not received by Holder within ten (10) days after a
payment is due in an amount equal to five percent (5%) of such payment or
$50.00, whichever is greater.
 
Notwithstanding anything to the contrary in this Note, if an Event of Default
occurs and for the entire period of time that an Event of Default exists, as
that term is defined in the Loan Agreement and including Borrower's failure to
pay upon final maturity, the interest rate on this Note shall be increased by
adding 6.00 percentage point margin ("Default Rate Margin") to the Interest
Rate. The Default Rate Margin shall also apply to each succeeding interest rate
charge that would have applied had there been no default. However, in no event
will the interest rate exceed the maximum interest rate limitations under
applicable law.
 
This Note is secured by, among other things, a Security Agreement (as defined in
the Loan Agreement) dated as of the date hereof from Borrower to Holder (as the
same may be amended from time to time, the "Security Agreement")(this Note, the
Loan Agreement, the Security Agreement, and the other documents entered into in
connection therewith are referred to collectively herein as the "Loan
Documents"), and is subject to acceleration as provided therein.
 
All of the agreements, conditions, covenants, provisions and stipulations
contained in the Loan Documents are hereby made a part of this Note to the same
extent and with the same force and effect as if they were fully set forth
herein. Time is of the essence hereof. In the event of any default in the
payment of any principal, interest or other indebtedness when such payment is
due hereunder, or if any Event of Default (as defined in any of the Loan
Documents) occurs and while it is continuing, then Holder may, as its right and
option, declare immediately due and payable the principal balance of this Note
and interest accrued hereon to the date of declaration, and all other sums due
hereunder or under the Loan Documents, and payment thereof may be enforced and
recovered in whole or in part at any time by one or more of the remedies
provided in the Loan Documents. Holder may extend the time of payment of
interest and/or principal of this Note without notice to or consent of any party
liable hereon and without releasing such party.

2

--------------------------------------------------------------------------------

Borrower and any guarantor, surety or endorser herby waives demand, presentment,
notice of nonpayment, protest, notice of protest, notice of dishonor and
diligence in collection and agrees that without any notice Holder hereof may
take and/or release additional security hereof or Holder hereof may, from time
to time, release any part or parts of the property and interests subject to the
Security Agreement with or without consideration and that in any such case
Borrower and any guarantor, surety or endorser shall remain liable to pay the
unpaid balance of the indebtedness evidenced hereby as so additionally secured,
extended, renewed or modified and notwithstanding any such release.
 
The remedies of Holder, as provided herein and in the Loan Documents, shall be
cumulative and concurrent and may be pursued singly, successively or together,
at the sole discretion of Holder, and may be exercised as often as occasion
therefor shall occur. Holder may, in its discretion, waive any default hereunder
and it consequences and rescind any declaration of acceleration of principal;
provided, however, that no action or inaction by Holder shall be deemed a waiver
of any of Holder's rights or remedies unless Holder specifically agrees in
writing that such action or inaction shall constitute a waiver of its rights or
remedies. Any waiver shall only apply to the particular instance for which it
was agreed. No delay in exercising and no failure in exercising any right or
remedy hereunder or afforded by law shall be a waiver of or preclude the
exercise of any right or remedy hereunder or provided by law, whether on such
occasion or any future occasion, nor shall such delay be construed as a waiver
of any default or acquiescence therein. The exercise or the beginning of the
exercise of one right or remedy shall not be deemed a waiver of the right to
exercise at the same time or thereafter any other right or remedy.
 
This Note maybe prepaid, in whole or in part, at any time, without penalty or
premium.
 
Borrower shall pay any attorneys' fees incurred by Holder in enforcing the
provisions of or collecting amounts due under this Note or the other Loan
Documents, whether suit be brought or not.
 
This Note is expressly limited so that in no contingency or event whatsoever,
whether by reason of acceleration of maturity of the indebtedness evidenced
hereby or otherwise, shall the amount paid or agreed to be paid to Lender for
the use, forbearance, loaning, or detention of the indebtedness evidenced hereby
exceed the maximum permissible rates or condition under applicable law. If for
any circumstance whatsoever, fulfillment of any provisions hereof or any other
Loan Document at any time given for the performance of such provision shall
involve transcending the maximum permissible limits prescribed by law, then the
amounts to be paid shall automatically be reduced to the limit of such maximum
permissible limits and if under any circumstances Lender should ever receive as
interest an amount which would exceed the maximum permissible limits, such
amounts in excess of maximum permissible limits shall be applied to the
reduction of the principal balance evidenced hereby and not to the payment of
interest. This provision shall control every other provision of all agreements
between Borrower and Lender.
 
3

--------------------------------------------------------------------------------

This Note may be assigned by Holder from time to time by an endorsement hereon
or by other writing; provided that notice of such assignment shall be given in
writing to Borrower. The obligations of Borrower hereunder may not be assigned
by Borrower without the written consent thereto by Holder.


It is intended that this Note is made with reference to and shall be governed by
and construed in accordance with the laws of the State of Minnesota.


BORROWER ACKNOWLEDGES THAT THE RIGHT TO TRIAL BY JURY IS A CONSTITUTIONAL ONE,
BUT THAT IT MAY BE WAIVED AND THAT THE TIME AND EXPENSE REQUIRED FOR TRIAL BY A
JURY MAY EXCEED THE TIME AND EXPENSE REQUIRED FOR TRIAL WITHOUT A JURY.
BORROWER, AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH LEGAL
COUNSEL OF BORROWER'S CHOICE, KNOWINGLY AND VOLUNTARILY, AND FOR THE MUTUAL
BENEFIT OF LENDER AND BORROWER, WAIVES ANY RIGHT TO TRIAL BY JURY IN THE EVENT
OF LITIGATION REGARDING THE PERFORMANCE OR ENFORCEMENT OF, OR IN ANY WAY RELATED
TO, THIS NOTE, THE LOAN AGREEMENT, ANY OF THE OTHER LOAN DOCUMENTS, AND/OR ANY
RELATED AGREEMENTS, AND/OR OBLIGATIONS THEREUNDER. BORROWER HAS READ ALL OF THIS
NOTE AND UNDERSTANDS ALL OF THE PROVISIONS OF THIS NOTE. BORROWER ALSO AGREES
THAT COMPLIANCE BY LENDER WITH THE EXPRESS PROVISIONS OF THIS NOTE SHALL
CONSTITUTE GOOD FAITH AND SHALL BE CONSIDERED REASONABLE FOR ALL PURPOSES.


IT IS HEREBY CERTIFIED AND RECITED that all conditions, acts and things required
to exist, to happen and to be performed precedent to or in the issuance of this
Note do exist, have happened and have been performed in regular and due form as
required by law.


[Signatures begin on next page]
 
4

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed, all on
the date and year first above written.


BORROWER:


Cogentix Medical, Inc.


/s/ Brett A. Reynolds
 

By: Brett A. Reynolds
Its: Senior Vice President, Chief Financial Officer, and Secretary


Machida Incorporated


/s/ Brett A. Reynolds
 

By: Brett A. Reynolds
Its: Chief Financial Officer and Secretary


/s/ Robert C. Kill
 

By: Robert C. Kill
Its: Chief Executive Officer


Uroplasty, LLC


/s/ Robert C. Kill
 

By: Robert C. Kill
Its: President


/s/ Brett A. Reynolds
 

By: Brett A. Reynolds
Its: Treasurer and Secretary


STATE OF MINNESOTA
)
 
) ss.
COUNTY OF_________________________
)



This instrument was acknowledged and executed before me this 18th day of
September, 2015, by Robert C. Kill, as Chief Executive Officer of Machida
Incorporated, a Delaware corporation, for and on behalf of said corporation, and
as President of Uroplasty, LLC, a Delaware limited liability company, for and on
behalf of said limited liability company.


/s/ Chimene R. Carroll
 

Notary Public
[image00002.jpg] 
5

--------------------------------------------------------------------------------

EXHIBIT B
SECURITY AGREEMENT
 
Loan Agreement
Page 16 of 18

--------------------------------------------------------------------------------

SECURITY AGREEMENT
AND COVENANT NOT TO FURTHER ENCUMBER COLLATERAL


This Security Agreement and Covenant Not to Further Encumber Collateral
("Agreement") is made as of this 18th day of September, 2015, by and between
Cogentix Medical, Inc., a Delaware corporation, whose address is: 5420 Felt!
Road, Minnetonka, MN 55343 ("Cogentix"), Machida Incorporated, a Delaware
corporation, whose address is: 5420 Felt! Road, Minnetonka, MN 55343
("Machida"), and Uroplasty, LLC, a Delaware limited liability company, whose
address is: 5420 Feltl Road, Minnetonka, MN 55343 ("Uroplasty")(Cogentix,
Machida, and Uroplasty are collectively referred to hereinafter as "Debtor") to
Venture Bank, a Minnesota banking corporation, whose address is: 6210 Wayzata
Boulevard, Golden Valley, MN 55416 ("Secured Party").
 
THEREFORE, Debtor and Secured Party hereby agree as follows:
 
1.                   DEBTOR. For purposes of this Agreement, the term "Debtor"
shall include Debtor and each and every wholly owned subsidiary of Debtor
organized under the laws of a U.S. jurisdiction, whether now existing or to be
formed. Terms not otherwise defined herein shall have the meanings as set forth
in that certain "Loan Agreement" between Debtor and Secured Party as is
hereinafter defined.
 
2.                   SECURITY INTEREST. To secure the payment and performance of
each and every debt, liability, and obligation of every type and description
which Debtor may now or at any time owe to Secured Party, whether now existing
or hereafter arising, direct or indirect, due or to become due, absolute or
contingent, primary or secondary, liquidated or unliquidated, independent,
joint, several, or joint and several, including, but not limited to, all debts,
liabilities, and obligations of Debtor under that certain Note (the "Note"), of
even date herewith, by Debtor in favor of Secured Party, in the original
principal amount of Seven Million and 00/100ths Dollars ($7,000,000.00), as well
as the "Loan Agreement" and any and all other loan documents executed in
connection of even date herewith (all such debts, liabilities, and obligations
as well as any renewals, extensions and replacements thereof being herein
collectively referred to as the "Obligations") (this Agreement, the Note, the
Loan Agreement, and all other documents executed in connection therewith are
collectively referred to as the "Loan Documents"), Debtor grants Secured Party a
first priority security interest (the "Security Interest"), subject only to
Permitted Encumbrances, as defined in the Loan Agreement, in all of the
following property now or hereafter owned by Debtor:
 
A.            Equipment: All equipment of Debtor including, but not limited to,
machinery, vehicles, furniture, fixtures, shop equipment, office and record
keeping equipment, parts attachments, accessories, fittings, increases, repairs,
supplies, commingled goods, and tools. The property described in this subsection
also includes any equipment described in a list or schedule Debtor gives to
Secured Party, but such a list is not necessary to create a valid security
interest in all of the equipment of Debtor.
 
Page 1 of 9

--------------------------------------------------------------------------------

B.             Inventory: All inventory of Debtor held for ultimate sale or
lease, or which has been or will be supplied under contracts of service, or
which are raw materials, work in process, or materials used or consumed in the
business of Debtor.
 
C.             Accounts and Other Rights to Payment: All rights to payment of
Debtor whether or not earned by performance, including, but not limited to,
payment for property or services sold, leased, rented, licensed, or assigned.
The property described in this subsection includes any rights and interests
(including all liens) which Debtor and/or any of its wholly-owned subsidiaries
may have by law or agreement against any account debtor or obligor of Debtor.
 
D.             Deposit Accounts: All deposit accounts of Debtor and/or any of
its wholly-owned subsidiaries, including, but not limited to, demand, time,
savings, passbook, and similar accounts.
 
E.             Instruments and Chattel Paper: All instruments of Debtor
including, but not limited to, negotiable instruments and promissory notes and
any other writings or records that evidence the right to payment of a monetary
obligation, and tangible and electronic chattel paper.
 
F.             General Intangibles: All general intangibles of Debtor including,
but not limited to, any and all lease agreements to which Debtor and/or any of
its wholly-owned subsidiaries is a party, as tenant, along with any and all
rights thereunder, tax refunds, patents, intellectual property, and applications
for patents, copyrights, trademarks, trade secrets, goodwill, trade names,
customer lists, permits and franchises, payment intangibles, computer programs
and all supporting information provided in connection with a transaction
relating to computer programs, software, and the right to use Debtor's name
 
G.             Documents: All documents of title of Debtor including, but not
limited to, bills of lading, dock warrants and receipts, and warehouse receipts.
 
H.             Investment Property: All investment property of Debtor including,
but not limited to, certificated securities, uncertificated securities,
securities entitlements, securities accounts, commodity contracts, commodity
accounts, and financial assets, and including, but not limited to, all shares of
stock (certificated or uncertificated), of any class (including, but not limited
to, the entities listed in Section 1).
 
I.               Letters of Credit: All letter-of-credit rights, letters of
credit, and documents related thereto.
 
J.               Mineral Rights: All oil, gas and other minters before
extraction; all oil, gas, other minerals and accounts constituting as-extracted
collateral.
 
K.             Proceeds: To the extent not described above, all insurance
proceeds, proceeds, products, replacements, and substitutions of and for any and
all of the foregoing.




Page 2 of 9

--------------------------------------------------------------------------------

L.             Records: All records and data relating to any of the property
described above, whether in the form of a writing, photograph, microfilm,
microfiche, or electronic media, together with all of Debtor's right, title, and
interest in an to all computer software required to utilize, create, maintain,
and process any such records or data on electronic media.
 
(all of the foregoing, whether now existing or hereafter arising, whether now
owned or hereafter acquired, collectively, the "Collateral"). Notwithstanding
the foregoing, Collateral shall exclude any equity interests issued by entities
organized under a non-U.S. jurisdiction or the assets thereof.
 
3.                    REPRESENTATIONS, WARRANTIES, COVENANTS, AND AGREEMENTS.
Debtor represents, warrants, covenants, and agrees as follows:
 
A.            The exact legal of Debtor is as set forth at the top of the first
page of this Agreement and in Section 1.
 
B.             The addresses of Debtor are as set forth at the top of the first
page of this Agreement and in Section 1. Debtor shall give Secured Party prior
written notice of any change in the name and/or address of Debtor and/or any of
its wholly-owned subsidiaries. Debtor has legal authority to execute and perform
this Agreement on behalf of Debtor.
 
C.             Debtor hereby authorizes Secured Party to file a financing
statement describing the Collateral in any one or more offices Secured Party
elects, against Debtor and Debtor understands and agrees that a copy of this
Agreement may be filed as an exhibit to any such financing statement. Debtor
hereby further authorizes Secured Party to file a financing statement describing
any agricultural liens or other statutory liens held by Secured Party in any one
or more offices Secured Party elects.
 
D.             Debtor is the exclusive owner of the Collateral, or will be the
exclusive owner of the Collateral hereafter acquired, free of all security
interests, liens, and encumbrances other than the Security Interest and any
other security of Secured Party. EXCEPT FOR PERMITTED ENCUMBRANCES, DEBTOR SHALL
NOT PERMIT ANY SECURITY INTEREST, LIEN, OR ENCUMBRANCE, OTHER THAN THE SECURITY
INTEREST AND ANY OTHER SECURITY INTEREST OF SECURED PARTY, TO ATTACH TO ANY
COLLATERAL WITHOUT THE PRIOR WRITTEN CONSENT OF SECURED PARTY. Debtor shall
defend the Collateral against the claims and demands of all persons other than
Secured Party, and shall promptly pay all taxes, assessments, and other
government charges upon or against Debtor, any Collateral, and the Security
Interest. No financing statement covering any Collateral is on file in any
public office. If any Collateral is or will become a fixture, Debtor, at the
request of Secured party, shall furnish Secured Party with a statement or
statements executed by all persons who have or claim an interest in the real
estate, in form acceptable to Secured Party, which statement or statements shall
provide that such persons consent to the Security Interest.
 
Page 3 of 9

--------------------------------------------------------------------------------

E.              Debtor shall not sell, transfer, or otherwise dispose of the
Collateral or any interest therein, other than in the ordinary course of
Debtor's business or as otherwise permitted under the Loan Agreement, without
the prior written consent of Secured Party.
 
F.              Each account, instrument, chattel paper, other right to payment,
and general intangible constituting Collateral is, or will be when acquired, the
valid, genuine, and legally enforceable obligation of the account debtor or
other obligor named therein or in Debtor's records pertaining thereto as being
obligated to pay such obligation, subject to no defense, setoff, or counterclaim
except as permitted in such records. Debtor shall not, without the prior written
consent of Secured Party, agree to any material modification or amendment of any
such obligation or agree to any subordination or cancellation of any such
obligation.
 
G.             The Collateral shall be held at Debtor's address set forth at the
beginning of this Agreement or at the addresses set forth in Section 1, and the
Collateral shall not be located at any other address without the prior written
consent of Secured Party.
 
H.             Debtor shall:
 
i.             promptly notify Secured Party of any loss of or material damage
to any Collateral or of any material adverse change in the prospect of payment
of any account, instrument, chattel paper, other right to payment, or general
intangible constituting Collateral;
 
ii.            not permit any Collateral to be used or kept for any unlawful
purpose or in violation of any federal, state, or local law;
 
iii.           keep all tangible Collateral insured in such amounts, against
such risks and in such companies as shall be acceptable to Secured Party, with
loss payable clauses in favor of Secured Party to the extent of its interest in
form acceptable to Secured Party (including, without limitation, a provision for
at least thirty (30) days prior written notice to Secured Party of any
cancellation or modification of such insurance), and deliver policies, binders
and certificates of such insurance to Secured Party;
 
iv.          at Debtor's principal place of business, keep accurate and complete
records pertaining to the Collateral and Debtor's financial condition, business,
and property, and submit to Secured Party such periodic reports concerning the
Collateral and Debtor's financial condition, business, and property as Secured
Party may from time to time request;
 
v.           at all reasonable times and upon reasonable notice, permit Secured
Party and its representatives to examine and inspect any Collateral, and to
examine, inspect, and copy Debtor's records pertaining to the Collateral and
Debtor's financial condition, business, and property;
 
Page 4 of 9

--------------------------------------------------------------------------------

vi.          at Secured Party's request, promptly execute, endorse, and deliver
such financing statements and other instruments, documents, chattel paper, and
writings, and take such other actions deemed by Secured Party to be necessary or
desirable to establish, protect, perfect, or enforce the Security Interest and
the rights of Secured Party under this Agreement and applicable law, and pay all
costs of filing financing statements and other writings in all public offices
where filing is deemed by Secured Party to be necessary or desirable.
 
I.              Where the Collateral is in the possession of a third party,
Debtor will join with Secured Party in notifying the third party of Secured
Party's security interest and shall obtain an acknowledgment from the third
party that it is holding the Collateral for the benefit of Secured Party.
 
J.              Debtor will cooperate with Secured Party in obtaining control
with respect to Collateral consisting of deposit accounts, investment property,
letter-of-credit rights, and electronic chattel paper. Debtor will not create
any chattel paper without placing a legend on the chattel paper acceptable to
Secured Party indicating that Secured Party has a security interest in the
chattel paper.
 
4.                   COLLECTION RIGHTS. At any time after and during the
continuance of an Event of Default, Secured Party may, and at the request of
Secured Party, Debtor shall promptly notify any account debtor or obligor of any
account, instrument, chattel paper, other right to payment, or general
intangible constituting Collateral that the same has been assigned to Secured
Party and shall direct such account debtor or obligor to make all future
payments to Secured Party.
 
5.                    LIMITED POWER OF ATTORNEY. If Debtor, at any time, fails
to perform or observe any agreement herein, Secured Party, in the name and on
behalf of Debtor or, at its option, in its own name, may perform or observe such
agreement and take any action which Secured Party may deem necessary or
desirable to cure or correct such failure. Debtor irrevocably authorizes Secured
Party and grants Secured Party a limited power of attorney in the name and on
behalf of Debtor or, at its option, in its own name, to collect, receive,
receipt for, create, prepare, complete, execute, endorse, deliver, and file any
and all financing statements, insurance applications, remittances, instruments,
documents, chattel paper, and other writings, to grant an extension to,
compromise, settle, waive, notify, amend, adjust, change, and release any
obligation of any account debtor, obligor, insurer, or other person pertaining
to the Collateral, and take any other action deemed by Secured Party to be
necessary or desirable to establish, perfect, protect, or enforce the Security
Interest. All of Secured Party's advances, charges, costs, and expenses,
including without limitation reasonable attorneys' fees, in connection with the
Obligations and in the protection and exercise of any rights or remedies
hereunder, together with interest thereon at the highest rate then applicable to
any of the Obligations, shall be secured hereunder and shall be paid by Debtor
to Secured Party on demand.
 
6.                    EVENTS OF DEFAULT. The occurrence of any Event of Default
under the Loan Agreement or the Loan Documents shall be an Event of Default
hereunder. :
 
Page 5 of 9

--------------------------------------------------------------------------------

7.                    REMEDIES. Upon the occurrence and during the continuance
of any Event of Default and at any time thereafter, Secured Party may exercise
any one or more of the following rights and remedies:



 
A.
declare all Obligations to be immediately due and payable, and the same shall
thereupon be immediately due and payable, without presentment or other notice or
demand, all of which are hereby waived by Debtor;

B. require Debtor to assemble all or any part of the Collateral and make it
available to Secured Party at a place to be designated by Secured Party which is
reasonably convenient to both parties;

C. sell, lease, transfer, or otherwise deal with the Collateral or proceeds
thereof in Secured Party's own name or that of Debtor. Secured Party may sell
the Collateral at public auction or private sale;

D. appoint a receiver to take possession of all or any part of the Collateral,
with the power to protect and preserve the Collateral, to operate the Collateral
preceding foreclosure or sale, and to collect the rents from the Collateral. The
receiver may serve without bond, if permitted by law and the foregoing right to
a receiver shall exist whether or not the apparent value of the Collateral
exceed the Obligations by a substantial amount;

E. collect revenues, payments, rents, income and other proceeds from the
Collateral and transfer any of the Collateral into Secured Party's own name or
its nominee; and/or

F. exercise and enforce any and all rights and remedies available upon default
under this Agreement, the Uniform Commercial Code, and any other applicable
agreements and laws.



If notice to Debtor of any intended disposition of the Collateral or other
action is required, such notice shall be deemed reasonably and properly given if
mailed by regular or certified mail, postage prepaid, to Debtor at the addresses
stated at the beginning of this Agreement or at the most recent address shown in
Secured Party's records, at least ten (10) days prior to the action described in
such notice. Except as may be prohibited by applicable law, all of Secured
Party's rights and remedies, whether evidenced by this Agreement, the Loan
Documents or by any other writing, shall be cumulative and may be exercised
singularly or concurrently.
 
8.                   MISCELLANEOUS. A carbon, photographic, or other
reproduction of this Agreement is sufficient as a financing statement. This
Agreement cannot be waived, modified, amended, abridged, supplemented,
terminated, or discharged, and the Security Interest cannot be released or
terminated, except as provided in Section 10 of the Loan Agreement or by a
writing duly executed by Secured Party. A waiver shall be effective only in the
specific instance and for the specific purpose given. No delay or failure to act
shall preclude the exercise or enforcement of any of Secured Party's rights or
remedies. All rights and remedies of Secured Party shall be cumulative and may
be exercised singularly, concurrently, or successively at Secured Party's
option, and the exercise or enforcement of any one such right or remedy shall
not be a condition to or bar the exercise or enforcement of any other. This
Agreement shall be binding upon and inure to the benefit of the heirs, legatees,
executors, administrators, successors and assigns of Secured Party and shall
bind all persons and parties who become bound as a debtor to this Agreement. If
any provision or application of this Agreement is held unlawful or unenforceable
in any respect, such illegality or unenforceability shall not affect other
provisions or applications which can be given effect, and this Agreement shall
be construed as if the unlawful or unenforceable provision or application had
never been contained herein or prescribed hereby. All representations and
warranties contained in this Agreement shall survive the execution, delivery,
and performance of this Agreement and the creation, payment, and performance of
the Obligations.
 
Page 6 of 9

--------------------------------------------------------------------------------

9.                   ENFORCEMENT. This Agreement shall be governed by and
construed in accordance with the laws of the State of Minnesota without
reference to its conflict of laws provisions. The exclusive venue for
adjudication or resolution of all disputes and collections relating to this
Agreement, the Collateral, the Security Interest, or any of the Obligations,
shall be in any state or federal court in the State of Minnesota, as selected by
Secured Party in its sole discretion, and Debtor specifically consents to the
venue and jurisdiction of said courts as chosen by Secured Party. In the event
of any Event of Default hereunder or any of the other Loan Documents, Debtor
agrees to pay, upon demand, all costs and expenses incurred by Secured Party in
connection therewith, including, without limitation, attorneys' fees, regardless
of whether legal action is commenced.
 
10.               WAIVER OF JURY TRIAL. DEBTOR ACKNOWLEDGES THAT THE RIGHT TO
TRIAL BY JURY IS A CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED AND THAT THE
TIME AND EXPENSE REQUIRED FOR TRIAL BY A JURY MAY EXCEED THE TIME AND EXPENSE
REQUIRED FOR TRIAL WITHOUT A JURY. DEBTOR, AFTER CONSULTING (OR HAVING HAD THE
OPPORTUNITY TO CONSULT) WITH COUNSEL OF DEBTOR'S CHOICE, KNOWINGLY AND
VOLUNTARILY, AND FOR THE MUTUAL BENEFIT OF SECURED PARTY AND DEBTOR, WAIVES ANY
RIGHT TO TRIAL BY JURY IN THE EVENT OF LITIGATION REGARDING THE PERFORMANCE OR
ENFORCEMENT OF, OR IN ANY WAY RELATED TO, THIS AGREEMENT AND/OR ANY OTHER
DOCUMENT EVIDENCING OR SECURING THE OBLIGATIONS. DEBTOR HAS READ ALL OF THIS
AGREEMENT AND UNDERSTANDS ALL OF THE PROVISIONS OF THIS AGREEMENT. DEBTOR ALSO
AGREES THAT COMPLIANCE BY SECURED PARTY WITH THE EXPRESS PROVISIONS OF THIS
AGREEMENT SHALL CONSTITUTE GOOD FAITH AND SHALL BE CONSIDERED REASONABLE FOR ALL
PURPOSES.


[SIGNATURE PAGE TO FOLLOW]


Page 7 of 9

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Secured Party and Debtor have executed this Agreement as of
the date first set forth above.


SECURED PARTY:
Venture Bank


/s/ Kriss A. Griebenow
 

By: Kriss A. Griebenow
Its: Vice President


DEBTOR:
Cogentix Medical, Inc.


/s/ Brett A. Reynolds
 

By: Brett A. Reynolds
Its: Senior Vice President, Chief Financial Officer, and Secretary


Machida Incorporated


/s/ Brett A. Reynolds
 

By: Brett A. Reynolds
Its: Chief Financial Officer and Secretary


/s/ Robert C. Kill
 

By: Robert C. Kill
Its: Chief Executive Officer
 


Page 8 of 9

--------------------------------------------------------------------------------

Uroplasty, LLC


/s/ Robert C. Kill
 

By: Robert C. Kill
Its: President


/s/ Brett A. Reynolds
 

By: Brett A. Reynolds
Its: Treasurer and Secretary


STATE OF MINNESOTA
)
 
) ss.
COUNTY OF_________________________
)



This instrument was acknowledged and executed before me this 18th day of
September, 2015, by Robert C. Kill, as Chief Executive Officer of Machida
Incorporated, a Delaware corporation, for and on behalf of said corporation, and
as President of Uroplasty, LLC, a Delaware limited liability company, for and on
behalf of said limited liability company.


/s/ Chimene R. Carroll
 

Notary Public
[image00002.jpg]
 
Page 9 of 9

--------------------------------------------------------------------------------

EXHIBIT C
LANDLORD'S WAIVER
 
Loan Agreement
Page 17 of 18

--------------------------------------------------------------------------------

EXHIBIT D
BORROWING BASE CERTIFICATE
 


Loan Agreement
Page 18 of 18

--------------------------------------------------------------------------------